Case 2:21-cr-00045-AJS Document 6 Filed 02/03/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT  B f
FOR THE WESTERN DISTRICT OF PENNSYLVANIA 4 RS
| ~ . ‘kp 29 i A;
UNITED STATES OF AMERICA wee “Oz
V. Criminal No. Z/ ~ —_ | . Q Y
[UNDER SEAL] Leg 87

JOSEPH H. CRAFT Mtg
ORDER

AND NOW, to wit, this Ss x O day of Keli 2021, upon consideration
of the Motion for Arrest Warrants, heretofore filed by the United States of America, it is hereby
ORDERED that said Motion is GRANTED.

It is further ORDERED that Arrest Warrants shall issue for the apprehension of
defendant JOSEPH H. CRAFT.

Bond shall be set by the United States Magistrate Judge.

Cte

UNITED STATES MAGI rE RATE JUDGE

 

 

cc: United States Attorney
